ORDER

PER CURIAM.
Appellant James Smith appeals the denial of his postconviction motion to vacate judgment and sentence under Rule 29.15 of the Supreme Court Rules. He contends that his right to effective assistance of counsel was violated. He was convicted after a jury trial of burglary and possession of burglary tools. He contends that counsel was ineffective in failing to call him to testify in his own behalf, and in failing to object to leading questions asked on redirect exam of one of the state’s witnesses.
*71The judgment is affirmed. Rule 84.16(b).